Citation Nr: 9922714	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Elzie (Sonny) Fitzgerald, 
Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

The Board denied service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder in a decision in June 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana denying the veteran's attempt to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a June 
1994 decision.

2.  Since the June 1994 Board decision, the additional 
evidence received includes (1) six pages of additional 
service personnel records; (2) reports of VA hospitalization 
for PTSD in 1996; (3) VA outpatient treatment records from 
November 1996 to September 1998; (4) the appellant's 
contentions and testimony at the hearing on appeal; (5) a 
report from the Vet Center of Shreveport, Louisiana, dated in 
May 1998; and (6) a report of a VA audiology examination in 
April 1997.

3.  The veteran is not a veteran of combat.

4.  The evidence received since June 1994 is not both new and 
material.


CONCLUSIONS OF LAW

1.  The Board decision in June 1994 denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the Board decision denying 
service connection for PTSD is not new and material and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108 and 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records disclose no evidence of any 
psychiatric disorder.  Personnel records disclose the veteran 
served in Vietnam from September 1971 until May 1972.  His 
principal duty was as a cook.  He participated in Vietnam 
Counter Offensive PH VII campaign and the 15th Unnamed 
Campaign.  There is no record of any combat award or Purple 
Heart.  

A psychiatric disorder was not noted on a VA examination in 
September 1987.  On a VA neuropsychiatric examination in 
February 1990, it was reported that the veteran did not 
spontaneously bring up any symptoms suggestive of PTSD.  

The veteran's service personnel records were associated with 
the claims file in August 1990.  They show that his military 
occupational specialty was cook.  During the entire time that 
he served in Vietnam, from August 20, 1971, to May 21, 1972, 
his principal duty was cook.  From August 20, 1971, until 
January 7, 1972, he was assigned to HHS 426th S&S Bn AMBL 
FEPA, Vietnam.  From January 7, 1972, to February 9, 1972, he 
was assigned to HHC & Band 101 SupGrp ABN Div FEPA, Republic 
of Vietnam.  From February 9, 1972, to April 1, 1972, he was 
assigned to 21st Sup & Svc Co, FEPA, Vietnam.  From April 1, 
1972, to May 21, 1972, he was assigned to HHD USA, I FEPA, 
Vietnam.

The veteran had a period of VA hospitalization for 
observation and evaluation in September and October 1990.  He 
complained that his nerves were bad and had been bad since 
1973.  During hospitalization, he was evaluated for PTSD.  
The primary discharge diagnosis was alcohol dependency and 
abuse.  In an addendum, it was reported that he was assessed 
for PTSD and subjectively was found to have some symptoms, 
but there was no evidence of PTSD at that time. 

A psychological evaluation was subsequently requested.  In 
it, it was reported that the veteran served in the 101st 
Airborne 426 Supply and Service 159, Aviation, and the 21st 
STS Cam Ranh Bay.  He was primarily located at Hue Camp 
Eagle, Phu Bai, and Cam Ranh Bay.  His primary duty was as a 
ration truck driver, fire unit man, and guard duty service, 
and then he functioned as a cook for about five months.  His 
service was mainly support.  

Exposure to combat was reported as follows :  (1) dangerous 
duty, (combat patrols) four times; (2)  under enemy fire-one 
to three months; (3) surrounded by the enemy-two times: (4) 
percent of men killed in action, wounded or missing in 
action, 10 percent; (5) fired rounds at enemy-three times; 
(6) saw someone hit by rounds-four times; (7)  in danger of 
being injured or killed-three times.  The total exposure to 
combat was described as moderate.
  
The veteran claimed that he was wounded in Vietnam once when 
a satchel charge exploded.  He claimed a hearing loss 
secondary to this.  He denied any unusual medals or 
commendations.

Traumatic events experienced in Vietnam in order of 
significance were as follows: (1)  he saw a soldier get shot 
in the head because he was smoking a cigarette while on guard 
duty; (2)  he experienced the loss of a comrade who hung 
himself; (3)  he saw North Vietnamese go through the 
perimeter and throw explosives onto the side of a building 
where he was and thus he was threatened by the possibility of 
losing his life; (4)  he saw a Vietnamese woman hit by a 
pistol by his first sergeant; (5)  He saw a Cobra helicopter 
tear up the side of a mountain.

In summary, the veteran stated "As a result of being drafted 
in the U. S. Army in 1970, it took a lot from me because I 
had just begun to get out in life and didn't know exactly 
what I was to do in life, and a lot of other guys my age 
never got called and were doing what they wanted to do.  I 
was also afraid because my older brother had been wounded 
before I was inducted and it almost got the best of my 
mother.  I also had two school mates wounded and three killed 
before I went over.  It had been the first time I had been 
away from home and didn't have any contact with my family 
that I could call home; my mail was always late.  My 
grandmother got very ill during that time and it worried 
me . . . ."  The psychologist's diagnostic impressions were 
PTSD and major depression, recurrent.

In December 1990, a psychiatric social worker, to whom the 
veteran had been referred by the Vet Center, reported that 
the veteran had been first seen in May 1990 for therapy for 
PTSD.  

In April 1992, the U. S. Army and Joint Services 
Environmental Support Group (ESG) responded to a request on 
behalf on the veteran's claim for PTSD.  ESG enclosed an 
extract from a Senior Officer Debriefing report for the 
period of February 1971-February 1972.  The report stated 
that enemy reconnaissance activities occurred in the areas of 
Camp Eagle and the Phu Bai combat base in the later part of 
1971.  Although no specific attacks were documented, all U. 
S. installations in Vietnam were within enemy rocket range 
and most were within mortar range.  It was uncommon for a 
veteran to have served in Vietnam without having been 
rocketed or mortared during the time he served there.  
Operational reports submitted by the 101st Airborne Division 
and the I Field Force, Vietnam (IFFV) did not document 
attacks at Camp Eagle and Phu Bai during the time that the 
veteran stated.  An attack listing by the U. S. Air Force 
indicated that Cam Ranh Bay was attacked once in April 1972.  
That document showed no attacks in May 1972.  ESG also 
enclosed an extract from a 426th Supply and Service Battalion 
for the period from July 1-September 30, 1971.  The history 
did not document enemy attacks.  In addition, no personnel 
were listed as killed in action during this time although the 
narrative for Company A disclosed that an individual was 
killed in a non-hostile incident.  The name and circumstances 
were not provided.  Unit Morning Reports submitted by 
Headquarters, Headquarters Service Company (HHS), 426th  S&S 
Bn were searched for the period from August to December 1971.  
The morning reports did not list unit casualties.  However, 
many were not readable.  

ESG noted that Army casualty files were available arranged 
alphabetically by last name.  In order to provide research 
concerning the casualties, including the man who was killed 
on guard duty, the man who was killed when the mine was 
turned around, the two men killed by the satchel charge, the 
man who committed suicide, the seven who were killed by the 
Viet Cong infiltrators, or any other casualties the veteran 
claimed, the veteran had to provide more specific 
information.  He had to provide the individual's full name, 
unit designation to the company level, and the most specific 
date possible.  Date spans of no more than seven days were 
preferred.  The veteran was not listed on the U. S. Army 
casualty data or the 426th S&S Bn morning reports.  
Information concerning his military medical treatment should 
be in his Official Military Personnel File.    

In June 1992, the psychiatric social worker reported that he 
had last seen the veteran in December 1991 for treatment of 
PTSD.  His next appointment was to be in June 1992.

The veteran had a period of VA hospitalization for 
observation and evaluation in March 1993.  The discharge 
diagnosis was PTSD.

In June 1994, the Board denied service connection for an 
acquired psychiatric disorder to include PTSD.  The Board 
referred to the March 1993 hospitalization in which two 
psychiatrists concurred in the diagnosis of PTSD.  It 
reviewed the veteran's claimed stressors and noted that there 
must be credible supporting evidence that a claimed stressor 
actually occurred.  The Board determined that the veteran did 
not actively serve in combat with the enemy.  It noted that 
neither his service medical records nor his occupational 
speciality (cook) indicated active combat engagement or that 
he was exposed to a sufficient traumatic stressor for PTSD.  
His claim of constant mortar and rocket attacks did not 
result in injury to the veteran or those nearby.  The Board 
noted that on the VA examination in February 1990, he related 
the only episode of injury was in 1971 when the building was 
blown up and he was apparently thrown by concussion.  On this 
occasion, he also related having a boil on the mid-bicep area 
of the left arm.  A review of the service medical records 
showed a single November 1971 entry which showed sutures were 
removed and a Band-Aid applied.  The board found that while 
this date coincided with the date the veteran indicated that 
he was wounded by a satchel charge, the sparsity of clinical 
evidence along with the fact that a Band-Aid was applied 
indicated that the treatment may have been for the boil he 
described on the February 1990 examination.  

The Board stressed that with regard to claimed stressors 
involving his witnessing of casualties, he was requested to 
provide more specific information on the events so ESG could 
verify his claims.  The veteran, however, was unable to do 
so, indicating that the individuals involved were only 
vaguely known to him.  

The Board determined that the veteran's claims of combat-
related stressors were not supported by any indication he was 
assigned combat duty or was awarded any combat  medal or 
badge.  His training was as a cook.  His accounts of events 
during his military service were found not credible or 
probative as the alleged events were not corroborated by 
service records, although attempts had been made to do so.  

In February 1995, the veteran attempted to reopen his claim 
for service connection for PTSD.  In April 1996, copies of 
his service personnel records were forwarded by the Vet 
Center counselor.  Most of the records were duplicates and 
were returned to the veteran.  However, six pages not 
previously of record were associated with the claims file.  
These included a two-page DD Form 47, Record of Induction; 
Special Orders relating to induction in April 1971; a Record 
of Summary Court-Martial Conviction for AWOL (absent without 
leave) from December 6, 1972, to December 11, 1972; and 
Special Orders Extract dated April 23, 1973, showing relief 
from active duty not by reason of physical disability for the 
veteran.  

A report of participation in June 1996 in a two-week PTSD 
evaluation program at North Little Rock VA Medical Center was 
associated with the file.  Impressions included PTSD; major 
depression, in partial remission versus double depression; 
and doubt panic disorder, more likely PTSD only.  A discharge 
summary dated in November 1996 from the North Little Rock 
VAMC shows that the veteran underwent a six-week inpatient 
program for treatment of PTSD from September to November 
1996.  The source of information was noted to be the veteran, 
who was considered a good historian.  The veteran testified 
at a hearing in November 1996.  He testified as to his 
stressors, including those he had previously listed, as well 
as telling about an occasion on which he nearly burned the 
mess hall down and one on which he was scared by seeing a 
woman at the side of the road having a baby.  VA outpatient 
treatment records dated from November 1996 to September 1998 
have also been associated with the claims file.  They reflect 
primarily treatment for other medical conditions, with PTSD 
noted as a diagnosis.  The group therapy treatment notes all 
consist of general notes as to what was discussed with the 
group by the counselors and contain no information specific 
to the veteran.  A VA audiology examination report dated in 
April 1997 has also been associated with the claims file. A 
report from the Vet Center in Shreveport, Louisiana, dated in 
May 1998, reported that the veteran has first been seen there 
in May 1990 and that he continued in therapy for PTSD.  

At the hearing, the veteran testified that when he first 
arrived at Camp Evans, he was given guard duty.  A fellow 
soldier had been shot in the head one night while smoking a 
cigarette on guard duty.  There had been a fire fight that 
night.  He saw that the soldier was shot above the eye.  In 
September, he was assigned to his permanent unit, the "426 
S", which was a supply unit at Camp Eagle.  His first job 
there was guard duty.  The next job was as a fire unit man 
for the mess hall.  During that time he almost burned the 
mess hall down with an emergency heater.  There had been some 
leaking gas.  He and his companion got a fire extinguisher to 
put it out.  At this time there were various rocket and 
mortar attacks and snipers at night.  He was then assigned to 
haul rations.  One time while hauling rations, he saw a 
Vietnamese woman having a baby which scared him a lot.  From 
October to November 1971, he maintained there was constant 
rocket and mortar and sniper attacks at Camp Eagle.  In 
November or the first of December, just before Bob Hope came 
to Camp Eagle, the enemy broke the perimeter at Camp Eagle 
and a satchel was thrown inside.  This affected his hearing.  

The veteran testified that he never witnessed any of his 
buddies getting killed or injured.  He stated the incident he 
constantly thought about was the night his ears were injured 
when the satchel exploded after the enemy penetrated the 
perimeter.  He still had flashbacks of the Cobra helicopters 
firing tracers at night.  He maintained that while at Cam 
Ranh Bay, five or seven people were killed after the enemy 
penetrated the perimeter.  He claimed that one soldier also 
hanged himself after getting a letter from his wife.  He did 
not remember his name.  This was around February or March.  
He also saw the first sergeant hit a Vietnamese woman on the 
side of the head.  He testified that he did not remember the 
man's name who was shot in the head.  

II.  Legal Analysis

The Board decision in June 1994 denied service connection for 
an acquired psychiatric decision to include PTSD.  When the 
Board disallows a claim, a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  A decision of the Board is final unless the Chairman 
orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1100 (1998).  No motion for 
reconsideration is of record; therefore, the June 1994 Board 
decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

The Board will consider whether new and material evidence has 
been submitted since the final June 1994 Board decision in 
accord with the holding in Hodge, supra.  No prejudice to the 
veteran results from the Board's appellate disposition 
because the Board's review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome,  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1999).

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to this combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

The veteran's claim was previously denied because, although 
he had a diagnosis of PTSD, he was not a veteran of combat, 
and there was no verification that the claimed stressors 
occurred.  To be new and material, evidence would have to 
relate to that point, and it would have to be non-cumulative 
and so significant, by itself or in connection with evidence 
previously assembled, that it must be considered to decide 
the claim fairly.  See 38 C.F.R. § 3.156(a) (1998).

The additional service personnel records submitted by the 
veteran in 1996 are new, in that they were not previously of 
record.  However, they are not material.  They do not show 
that he was a veteran of combat, and they do not confirm any 
stressors.  Nor do they show any psychiatric problems in 
service.  They are not so significant that they must be 
considered to decide the veteran's claim.  Likewise, the 
April 1997 audiology examination report, while new, has no 
relevance to this claim, so it is not material.

The evidence of treatment from 1996 to 1998 for PTSD is not 
new because there was a confirmed diagnosis of PTSD at the 
time of the prior Board decision.  With regard to the 
veteran's testimony, the majority of the claimed stressors 
are those previously of record and discussed in the prior 
Board decision.  For example, the complaints of constant 
mortar and rocket attacks, the death of the soldier on guard 
duty, the incident when the enemy pierced the perimeter and 
set off a satchel explosion and the death of five to seven 
soldiers at Cam Ranh Bay were the same as those considered in 
the prior decision.  In addition, the newly-claimed stressors 
of the fire at the mess hall and his seeing a woman have a 
baby were not combat related.

In view of the Board's 1994 decision that the veteran did not 
engage in combat with the enemy, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
His lay testimony is insufficient, standing alone, to 
establish that the stressors occurred.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996)).  The veteran has not submitted any 
credible evidence that the above newly-claimed stressors 
actually occurred.  Therefore, these contentions and 
testimony are not so significant they must be considered in 
order to fairly decide the merits of the claim.

In Cohen, the Court noted that the DSM-IV shifts the standard 
in assessing a stressor from an objective to a subjective 
standard.  That change in standard is irrelevant in this 
case.  The veteran had a diagnosis of PTSD before the June 
1994 Board decision, and he has one now.  Sufficiency of the 
claimed stressors to cause PTSD is not, at this point, in 
issue.  Confirmation that the claimed stressors occurred is 
in issue.

The veteran has not been able to submit any evidence to 
confirm that the stressors he reported actually occurred.  He 
is not a veteran of combat, so his report of stressors cannot 
be accepted without supporting, credible evidence that they 
actually occurred.  Cf. 38 U.S.C.A. § 1154(b) (West 1991).

Accordingly, the Board finds that the evidence received 
subsequent to the June 1994 Board decision is not both new 
and material and does not serve to reopen the veteran's claim 
for service connection PTSD.  38 U.S.C.A. §§ 5108, 7103, and 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).

The Court in Graves v. Brown 8 Vet. App. 522 (1996) did find 
that the VA had an obligation to under 38 U.S.C.A. § 5103(a) 
to notify a claimant of the evidence necessary to complete 
the application if the application is incomplete even in the 
case of a veteran attempting to reopen a claim if there has 
been a final adjudication.  In Graves, however, there was 
evidence that the appellant had stated that a private 
physician had reviewed his military records and found 
continuity between his inservice condition and his present 
condition.  In this case, the appellant has not put the VA on 
notice of the existence of any evidence which would verify 
the stressors he has claimed.


ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for post traumatic 
stress disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


